02-11-016-CR



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00016-CR
 
 



Andre Hylton


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 367th
District Court OF Denton COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
         
On January 11, 2011, Appellant Andre Hylton filed a notice of appeal from a judgment
imposed on September 8, 2010, convicting him of theft.  Apparently
recognizing that he had filed the notice of appeal late, see Tex. R.
App. P. 26.2(a)(1), Hylton also filed a motion for an out-of-time
appeal.  This court does not have authority to grant an out-of-time
appeal.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998) (reasoning that if an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal and
can take no action other than to dismiss the appeal).  Accordingly, we
deny Hylton’s motion for an out-of-time appeal, and we dismiss this appeal for
want of jurisdiction.  See Tex. R. App. P. 43.2(f); Olivo v.
State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 10,
2011

 




         
[1]See Tex. R. App. P. 47.4.